Exhibit 10.4



LICENSE AGREEMENT


THIS LICENSE AGREEMENT, by and between Engineering Consulting and Solutions,
GMBH, with its principal office in Neumarkt, Germany (“ECS” or “Licensor”) and
Sebring Software, LLC, a Florida limited liability company with its principal
office in Sarasota County, Florida (“Sebring” or “Licensee” or “reseller”) (each
a “Party” and together the “Parties”).  The “Effective Date” hereof shall be the
later of: (i) the date when the Advanced Payment has been made, or (ii) November
30, 2010.


WITNESSETH:


A.  
WHEREAS, The Licensor has made certain new and useful inventions including
computer software and graphic designs embracing a flexible user interface for
internet applications, all as more fully described on Exhibit A, hereto (the
“Technology”);



B.  
WHEREAS, The Licensor desires to have the Technology commercialized in the
Territory and to distribute and to deliver related services to end users (as
defined in Exhibit B, hereto) through the granting of a non exclusive license
(the “License”) to Licensee for the Territory.



C.  
WHEREAS, The Licensee desires to acquire a non exclusive license to
commercialize, deliver related services, create adaptors for customers based on
the Licensor’s Technology programming interfaces, suggest and cooperate on
improvements, use and license the Technology in the Territory for internal use
and demonstration.



NOW, THEREFORE, it is agreed as follows:
 
1  
LICENSE AGREEMENT



1.1  
License

 
The Licensor hereby grants to the Licensee the non-exclusive right and license
in the Territory to commercialize and distribute to end users, create adaptors
and integrators based on the Licensor’s Technology programming interfaces,
suggests and cooperate on improvements, use and exploit the Technology; to
practice the processes embodied therein; and to use and create adaptors and
integrators as described before for customer project demands.


a.  
The Licensor hereby grants to the Licensee the non-exclusive right to grant
non-exclusive sublicenses to end users on such terms as are consistent with the
provisions of this Agreement and which are otherwise acceptable to the Licensor.



b.  
The non-exclusive rights and license herein granted shall include upcoming new
versions of the Technology and new releases.



 
 

--------------------------------------------------------------------------------

 


2  
REPRESENTATIONS AND COVENANTS OF LICENSOR



2.1 Representations by Licensor
 
The Licensor represent that:


a)  
Licensor is the exclusive owner of all rights to the Technology and any patent,
copyright or trademark applications to be filed thereon, has the right to grant
the non-exclusive license hereby granted; and
 

b)  
Licensor has at no time filed, or caused to be filed, applications for patents,
copyrights or trademarks or obtained in its name, or caused to be obtained in
the name of others, any patents, copyrights or trademarks, in the United States
or elsewhere based on or covering any of the Technology, but may do so or seek
to do so in its sole discretion.



2.2  
Necessary Information and Documents
 

The Licensor shall furnish to the Licensee, at no cost, the Technology manuals
regarding the Technology which are available to the Licensor to enable the
Licensee to operate hereunder.
 
3  
PAYMENTS



3.1 Advance Payment
 
Licensee agrees to pay Licensor One Hundred and Fifty Thousand United States
Dollars (U.S.$150,000) (hereinafter, the “Advance Payment”) within ninety (90)
days of the execution of this Agreement by the Parties which payment shall
constitute an advance against the Royalty Payments contemplated in Section 3.2,
herein.


3.2 Royalty Payments
 
As the sole consideration for the license granted to it however, Licensee agrees
to pay Licensor, as a royalty, an amount equal to fifty percent (50%) of the
prices documented in the actual Licensor pricelist (Exhibit C).


3.3 Treatment of Advance Payment
 
The Advance Payment shall constitute a non-refundable advance payment of the
royalties due under Section 3.2 and shall not be in addition to royalties that
are otherwise due hereunder..


3.4 Payment Procedures
 
The royalty payments due under Section 3.2, after taking into account Section
3.3, herein shall be paid within thirty (30) days after the end of each month
during the Term of this Agreement.  Each payment shall be accompanied by a
report indicating the specific sales or sub-licenses which resulted in paid
royalties.  The Licensor’s invoiced amounts must be paid in full.

 
 

--------------------------------------------------------------------------------

 


3.5 Records
 
Licensee agrees to keep complete and accurate records of all transactions on
which royalty payments may be due under this Agreement.  Licensee will maintain
an accurate and complete list of all customers to whom Licensee distributes
Licensors software, including the names and addresses of each End User or
entity, the date of the delivery of the software and the Licenses Agreement.
Such records shall be maintained for a period of at least two (2) years after
the date of the recorded transaction.  Licensor shall have a right to inspect
such records either itself or through a party designated by Licensor at
reasonable times and on reasonable notice to Licensee at Licensee’s facility
during normal business hours.  The cost of any such audit shall be borne by
Licensor unless such audit reveals an error of more than one percent (1%) in
royalty payments, in which event the cost of such audit shall be borne and
promptly paid to Licensor by Licensee.  Licensee agrees to promptly pay Licensor
the amount of any underpayment revealed by such audit, and shall receive a
credit for any overpayment.


4  
TERM
 

Under the following circumstances


4.1  
The Term of this Agreement shall commence on the effective date and renew
annually as long as there are no material breaches from either party or if any
patents issue in the Territory on the Technology for the full life of the last
to expire of such patents, whichever is earlier; provided, however, the rights
and licenses granted to the Licensee hereunder shall continue for one additional
year upon written consent by both parties, but subject to the following rights
of termination:
 

4.2  
The Licensee may at any time, upon one month’s written notice to the Licensor,
terminate this Agreement and the licenses granted hereunder.
 

4.3  
If the Licensee breaches or is in default in performing any of the terms of this
Agreement and such default continues for a period of thirty (30) days after
written notice thereof is given to the Licensee, or if the Licensee is
adjudicated bankrupt or insolvent, or enters into a compromise with its
creditors, or if a receiver is appointed for any substantial portion of
Licensee’s assets, then the Licensor shall have the right to terminate this
Agreement upon giving notice to the Licensee at least ten (10) days prior to the
effective date of termination, and thereupon the Agreement and the rights and
licenses granted hereunder to the Licensee shall become void, without prejudice
to any remedy of the Licensor for the recovery of any moneys due it under this
Agreement.
 

4.4  
Without limiting the foregoing, the Licensor may also terminate this agreement
with written notice if the Licensee’s royalties payable under Section 3.2 do not
reach a minimum of $150,000.00 in the first year of its term and $250,000.00 in
the following years of the term, as adjusted for inflation.
 

4.5  
Notwithstanding the foregoing, if, within eighteen (18) months of the effective
date, Licensee fails to perform any of its obligations or make any payment owned
to any person pursuant to any outstanding promissory note, loan or similar
instrument or obligation, then Licensor shall have the right to immediately
terminate this Agreement, whereupon this Agreement and the rights and licenses
granted hereunder to the Licensee shall become void, without prejudice to any
remedy of the Licensor for the recovery of any moneys due it under this
Agreement.



5  
INFRINGEMENT



5.1  
Infringement
 

In the event information is brought to Licensor’s attention that others without
license are infringing on the rights granted to Licensee pursuant to Article 1
hereof, the Licensee shall prosecute diligently any infringer at its own
expense.

 
 

--------------------------------------------------------------------------------

 
6  
IMPROVEMENTS



6.1  
Improvements
 

If during the term of this Agreement, the Licensor, shall make any further
improvements in the Technology, or become the owner of any new improvements,
then it shall communicate such improvements to the Licensee and the Licensee
shall have the right to include the same in this Agreement.  Licensee agrees to
pay Licensor, as a royalty, an amount equal to fifty percent (50%) of the prices
documented in the current pricelist as provided by Licensor from time-to-time.


7  
OWNERSHIP AND PROPRIETARY RIGHTS



7.1  
Ownership
 

Licensee acknowledges that all right, title, and interest in the Technology is
the property of Licensor. Licensee acknowledges that the Technology is
copyrighted and that Licensee may not reproduce any copies of the Technology.
Licensee is expressly prohibited from reverse engineering, or decompiling of the
Technology. Licensee may not sublicense, assign, or transfer any of the rights
relating to the use of the Technology, except as expressly permitted in writing
by Licensor. Licensee agrees to indemny and hold harmless Licensor from and
against any loss, liability, damage, or expense (including attorney's fees)
incurred by Licensor, as a result of any Licensor breach of any of their
obligations under this section, or under applicable copyright or intellectual
property law.


7.2 Software Rights
 
For Technology which is itself software, or which incorporate software in any
form, and for which licensor provides software license terms as part of the
Technology documentation, Licensee must:


a)  
Operate and demonstrate that Technology only in accordance with the software
license terms;



b)  
Convey to Licensee’s Customers the applicable software


8  
CONFIDENTIALITY



8.1  
Confidential Disclosure
 

Licensee understands and acknowledges that by execution of this Agreement a
confidential relationship is created whereby Licensee may have access to certain
information and materials concerning Licensor's business, plans, customers,
technology and products that are confidential and of substantial value to
Licensor, the value of such would be impaired if such information were
improperly used or disclosed to third parties. Licensee therefore agrees that it
will not disclose to any third party, or use in any way for its own account or
the account of any third party, any such confidential information revealed to it
by Licensor other than to fulfill its express obligations under this Agreement.
 
8.2  
All End User customer lists, potential customer lists, marketing and financial
information, business plans and technical information whether written or verbal
of either Party, relating to the Products, and the Product and all code,
inventions, algorithms, know how and ideas relating thereto shall be deemed
confidential information of Licensor.
 

8.3  
Licensee shall keep and have its agents and employees keep all confidential
information of Licensor confidential and shall not copy or disclose the same, or
authorize its employees or agents to copy or disclose the same, except as
specifically authorized by this Agreement, without the prior written consent of
Licensor. Upon expiration or termination of this Agreement, Licensee shall
return to Licensor all copies of all confidential information, whether printed
or otherwise.

 
 

--------------------------------------------------------------------------------

 




8.4  
Licensor retains all rights and title to its confidential information, in any
form, disclosed to the Licensee pursuant to this Agreement. Licensee
acknowledges that such confidential information is of substantial value to
Licensor and that any disclosure or misuse of such confidential information is
likely to cause irreparable harm.



9  
SUPPORT SERVICES



9.1  
Support Services
 

During the Term of this Agreement, Licensor will provide Licensee all support
reasonably requested by Licensee to assist Licensee in the use and customizing
of the Software, and all analysis and programming services reasonably necessary
to correct and resolve any errors or problems which appear in the Software as a
result of use of license by Licensee.  Licensee agrees to pay Licensor for such
services pursuant to a support agreement to be negotiated in good faith between
Licensor and Licensee.


10  
WARRANTY
 

10.1  
Licensor warrants that it has and will during the term of this Agreement
maintain the right to grant Licensee the right to use and distribute the
Technology under this Agreement.
 

10.2  
Licensor warrants that for a term of ninety (90) days from the date of delivery
to Licensee’s customers the Technology will perform substantially in accordance
with the Technology Documentation provided. If the Licensee’s customers asserts
a defect in the Technology during the above defined warranty period, Licensee
shall be entitled as its sole remedy, at Licensor's sole option and expense, to
have the defective Technology replaced by Licensor with Technology that
substantially conforms to the Technology Documentation. If the replacement does
not rectify the defect, or if the replacement is unduly delayed, Licensee shall
be entitled to a refund or reduction of the price paid.
 

10.3  
Licensor shall not be liable under this warranty if its testing and examination
discloses that the alleged defect in the Technology does not exist or was caused
by Licensee's or Licensee’s customers or any third party's misuse, neglect,
improper installation or testing, unauthorized attempts to repair or modify, or
any other cause beyond the range of the intended use of the Technology, or by
accident, fire lightning, or other hazard.
 

10.4  
Licensor does not warrant that the functions contained within the Technology
will meet Licensee’s customer requirements, or will operate in any combination
which may be selected for use by Licensee or customer, or that operation of the
Technology will be uninterrupted or error free, or that any defects that may
exist in the Technology will be corrected. This warranty is in lieu of all other
warranties, express or implied, including any warranties of merchantability or
fitness for a particular purpose. Notwithstanding any failure of the purpose of
any limited remedy, Licensee's entire remedy for breach of warranty shall be
limited to a refund of the purchase price for such Technology.



11  
INDEMNITY BY LICENSEE



11.1  
Licensee agrees to indemnify and hold Licensor harmless from and against any and
all claims, liabilities, costs and expenses, however stated, relating to or
arising from Licensee's performance under this Agreement, changes, additions or
modifications made to the Technology by Licensee negligence or other acts or
omissions of Licensee its officers, agents and employees, and delay, misuse,
malfunction or other cause solely within the control of or under the authority
of Licensee.

 
 

--------------------------------------------------------------------------------

 
 
12  
LIMITATION OF LIABILITY



12.1  
Except as otherwise set forth herein, either party’s entire liability arising
out of this agreement and/or sale/license/distribution of Technology shall be
limited to the amount paid by Licensee for such Technology. In no event shall
Licensor or Licensee be liable for costs of procurement of substitute goods and
services, loss of use, data, or profits, or any special, incidental, indirect,
or consequential damages, arising out of or in connection with this agreement or
the use or the performance of Technology however caused and on any theory of
liability, whether or not Licensor or Licensee has been advised of the
possibility of such damage. The essential purpose of this provision is to limit
the potential liability of either party arising out of this agreement and/or
sale/license/distribution of Technology.



13  
MISCELLANEOUS



13.1 Applicable Law
 
This Agreement shall be governed and construed in accordance with the laws of
Germany.  The parties further agree that any dispute which is to be litigated
under this Agreement shall be litigated in the appropriate court of Germany and
Licensee agrees to be subject to jurisdiction in such state.


13.2 Severability
 
The provisions of this Agreement shall be deemed separable.  Therefore, if any
part of this Agreement is rendered void, invalid, or unenforceable; such
rendering shall not affect the validity or enforceability of the remainder of
this Agreement unless the part or parts that are void, invalid or unenforceable
as aforesaid shall substantially impair the value of the whole Agreement to
either Party.  In such case, the Parties agree to negotiate in good faith a
substitute provision that is as close to the void, invalid or unenforceable
provision as possible, but which in valid and lawful.  In the event the Parties
cannot negotiate an acceptable substitute provision which would permit the
Agreement to remain in effect and still accomplish its intended objectives, then
the Parties agree that the Agreement shall terminate.


13.3 Confidentiality of Agreement
 
The Parties agree that the existence of this Agreement shall not be confidential
and that either Party may disclose the existence of this Agreement to third
parties.
 
13.4 Notices




Any and all communications required as provided for in this Agreement shall be
in writing and sent by First Class Mail, postage prepaid, and addressed to the
last known address of the Party to be served therewith.  Notices sent by
Certified Mail, Return Receipt Requested, shall be presumed to have been
received.


Any notice to be given to Licensor shall be addressed to:


Engineering Consulting and Solutions, GMBH
Holzgartenstrasse 8
92318 Neumarkt in der Oberpfalz
Germany
Attention: CEO

 
 

--------------------------------------------------------------------------------

 
Any notice to be given to Licensee shall be addressed to:


Sebring Software, LLC
1400 Cattlemen Road, Suite D
Sarasota, Florida  34232
United States of America
Attention: President


Any change in address of a Party shall be promptly communicated in writing to
the other Party.


13.5 Integration and Amendment
 
This Agreement sets forth the entire agreement between Parties relating to the
subject matter contained herein, superseding any prior agreements, whether oral
or written, and may not be modified, amended, assigned or discharged except as
expressly stated in this Agreement or by a written agreement signed by
authorized representatives of the Parties.
 
13.6  
Headings
 

The article and section headings in this Agreement are inserted for convenience
only and shall not constitute a part hereto.


13.7  
Assignments
 

This Agreement shall be binding upon, and shall inure to the benefit of, the
respective heirs, legal representatives, successors and assigns of the Parties.


13.8 Counterparts
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to constitute an original and shall be admissible for all purposes in
action for breach of or enforcement of this Agreement.


13.9 Litigation
 
In the event of legal action to enforce the terms of this Agreement by one Party
against the other, the prevailing Party shall be entitled to recover its
reasonable attorneys’ fees and costs in bringing such action or any appeal
thereof.


13.10  
Survival of Certain Obligations
 

After expiration or termination of this Agreement, all provisions relating to
payment shall survive until completion of required payments.  In addition to
those provisions which specifically provide for survival beyond expiration or
termination, all provisions contained in this section and all provisions, if
any, regarding indemnification, warranty, limitations of liability, and
confidentiality and/or protection of proprietary rights and trade secrets shall
survive indefinitely or until the expiration of the time period specified
elsewhere in this Agreement with respect to the provision in question.
 
[Signature Page to Follow]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement this Agreement
to be executed induplicate.


LICENSOR

ENGINEERING CONSULTING and SOLUTIONS, GMBH



By: ________________________________________________
As its: CEO




 
LICENSEE

 
SEBRING SOFTWARE, LLC

 
By: ________________________________________________

As its: PRESIDENT











 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A: “Technology”


For purposes of this Agreement, “Technology” shall mean software, graphic or
other designs, procedures, processes, know-how, trade secrets, patents,
trademarks including source code, copyrights, integrators and all other related
tangible or intangible property or property rights related to flexible user
interfaces for internet applications, including those permitting integration of
different software and internet applications into a single web-based platform
and including, but not limited to, existing and future products offered or
developed by ECS; including existing ECS products identified by ECS as


Engineering Portal, (All Modules as described in the ECS Pricelist)


eCenter ,(All Modules as described in the ECS Pricelist)
eCenter ICM2, (All Modules as described in the ECS Pricelist).
eCenter PLM Integrator
eCenter ERPxPDM












 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B: TERRITORY


For purposes of this Agreement, Territory shall include the continents of North
America, including the islands of Hawaii, South America and the Caribbean
Islands.
























































 
 

--------------------------------------------------------------------------------

 





































